Citation Nr: 1436192	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-15 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for a sleep disorder. 

3. Entitlement to service connection for a back disorder. 

4. Entitlement to service connection for a right ankle disorder. 

5. Entitlement to service connection for a left ankle disorder. 

6. Entitlement to service connection for a left hip disorder. 

7. Entitlement to service connection for a right hip disorder. 

8. Entitlement to service connection for a left foot disability. 

9. Entitlement to service connection for right plantar fasciitis. 

10. Entitlement to service connection for arthritis of the left knee. 

11. Entitlement to service connection for arthritis of the right knee. 

12. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 23, 2011, and in excess of 70 percent effective June 23, 2011.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to February 1967. He received the Combat Infantryman Badge (CIB) among other decorations. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of June 2007 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington and Newark, New Jersey.  
 
The June 2007 rating decision granted service connection for PTSD and assigned a 50 percent rating effective April 20, 2006.  

The Veteran testified in support of these claims during a video conference hearing held before the undersigned in September 2010.  This matter was remanded in November 2010 for further development.  

In May 2012, the Appeals Management Center (AMC) issued a rating decision in which it increased the rating to 70 percent effective June 23, 2011.  Since the increase did not date back to the date of receipt of the original claim, there are two distinct time periods to consider.  

A June 2011 VA examiner opined that the Veteran's PTSD symptoms (including insomnia, fatigue, and irritability) would make it extremely difficult to work.  The Court of Appeals for Veterans Claims held that a claim for TDIU is a potential part of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the issue is before the Board.
 
The issues of entitlement to service connection for back, a right and left ankle, left and right hip and left foot, and left and right knee disabilities, and plantar fasciitis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  From April 30, 2006 to June 22, 2011, the Veteran's PTSD resulted in difficulty in establishing effective work and social relationships without deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

2.  Since June 22, 2011, the Veteran's PTSD has been manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood without total occupational and social impairment.

3.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, and is not otherwise related to a disease or injury in active service.

4.  Insomnia, flashbacks, night sweats and fatigue are manifestations of the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1.  Prior to June 23, 2011, the criteria for entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected PTSD had not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2013).

2.  Effective June 23, 2011, the criteria for entitlement to a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2013).

3.  The criteria for an award of service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a sleep disorder have been met as a manifestation of the service-connected PTSD. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2006 and March 2007 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in April 2007, June 2011, August 2011, and May 2012, which are adequate.  The examiners reviewed the claims file in conjunction with the examinations and they fully addressed all rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claims were remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations should be applied, the higher disability will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the provisions of Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The disability must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A global assessment of function (GAF) of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2013).
    
Outpatient treatment reports reflect GAF scores of 60, 58, and 50 in March 2006, June 2006, and December 2006 respectively.  



Analysis

Prior to June 23, 2011, the Veteran's PTSD was rated as 50 percent disabling.  In order to warrant an increased rating, under Diagnostic Code 9411, his PTSD must cause occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The focus on deciding whether the criteria for a 70 percent rating for PTSD is on whether there are deficiencies in most of the listed areas.  Bowling v. Principi, 15 Vet. App. 1 (2001).  A Veteran may only qualify for a given initial or increased rating based on mental disorder; however, by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

When the Veteran underwent an August 2006 private examination, the examiner noted the Veteran's reports of being very emotional and being a "cry baby."  However, the examiner found that the Veteran's PTSD symptoms did not significantly interfere with his ability to function on a daily basis.  Moreover, the Veteran stated that he could follow and understand simple directions and instructions, perform simple tasks independently, maintain attention and concentration, maintain a regular schedule, learn new tasks, and perform complex tasks.  He stated that he developed a supportive social network through participation in a home-based business; and that he spent his days watching TV, reading, walking, and socializing with friends.    

The July 2009 initial VA mental health assessment reflects that the Veteran's biggest problem was falling asleep.  He also reported problems with irritability, anxiety, and depressed mood; but stated that they were not as pervasive as they had been in the past.  He described his mood as "alright."  The examiner assigned a GAF score of 65 (indicating mild symptoms). 

The Board acknowledges that the April 2007 VA examiner assigned a GAF score of 45 (indicating serious symptoms) and on one occasion he was noted to have a GAF of 50.  However, the examination report failed to reflect deficiencies in most of the areas for a 70 percent rating.  The Veteran reported that he was doing some home-based business on his computer and that he was doing part time work with the Church of Latter Day Saints.  He also reported being able to take care of activities of daily living.  His affect was appropriate; speech and content were normal; insight, judgment, and impulse control were fair; and there were no perceptual problems.  There was no suicidal or homicidal ideation.      

Prior to June 23, 2011, there was little to no evidence of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Moreover, the symptoms did not appear to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The Veteran was maintaining some family relations, had not attempted schooling, his judgment and thinking were not diminished and he was engaged in various part-time employment.  

As the preponderance of the evidence is against a rating in excess of 50 percent prior to June 23, 2011; a higher schedular rating for PTSD during this period must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective June 23, 2011, the Veteran's PTSD has been rated as 70 percent disabling.  In order to warrant a rating in excess of 70 percent, PTSD must result in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Diagnostic Code 9411.

Both the June 2011 and May 2012 VA examiners stated that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and did not indicate findings of total occupational and social impairment.  These are the criteria for a 70 percent rating. 

The June 2011 examiner found no evidence of perceptual impairment or any other thought disorder.  Thought content was appropriate.  The Veteran denied suicidal and homicidal ideation.  He was oriented to time, place, and person.  Memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  Though the Veteran stated that he did not socialize or engage in recreational activities, he did state that he maintained contact with one of his brothers and had occasional contact with the other.  He also stated that he had infrequent contact with his two adult daughters.  The examiner opined that the Veteran's symptoms would not prevent employment; but that it would be difficult maintaining employment due to ongoing PTSD.

At the May 2012 examination, the Veteran reported sporadic contact with his two daughters, and that he stayed in touch with one brother and one old friend.  He reported isolation and avoidance of most social contacts.  However, he stated that he was a priest of the Church of Latter-Day Saints, and that in that capacity, he would meet with others for services.  

There is no doubt that the Veteran's PTSD symptoms are "serious" as argued by the Veteran's representative in its April 2014 Brief.  However, the preponderance of the evidence is against a finding that the symptoms result in total occupational and social impairment.  As noted, the Veteran maintains some social interaction with his daughters, one brother, one close friend, and members of his church.  Moreover, the Veteran's disability is not manifested by any of the symptoms enumerated in the criteria for a 100 percent rating (gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name).  The Veteran has explicitly denied experiencing many of these symptoms.

As the preponderance of the evidence is against this claim, reasonable doubt does not arise, and a schedular rating in excess of 70 percent effective June 23, 2011 for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In this case the rating criteria encompass any symptoms of PTSD that causes social and occupational impairment.  It is difficult to envision a symptom that would not be contemplated by the rating criteria, and the record does not suggest any.  Referral for extraschedular consideration is; therefore, not warranted.

Service Connection

Service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

At the Veteran's September 2010 Board hearing, he testified that he was involved in firefights and exposed to high noise levels.  He specifically noted an incident in which a hand grenade went off near him (10 feet away).  He attributed his current hearing loss to excessive noise during service.

In the Veteran's April 2006 claim, he reported that hearing loss began in 1966.  

Service treatment records fail to reflect any findings attributed to hearing loss or tinnitus.  However, there was a slight upward shift in tested thresholds in service.  His tested thresholds at induction into service and upon separation were as follows:

Right ear



HERTZ


500
1000
2000
3000
4000
Jan. 1964
-10
-10
-10
-10
-10
Feb. 1967
0
0
0
0
0
 
Left ear



HERTZ


500
1000
2000
3000
4000
Jan. 1964
0
-5
0
-10
-10
Feb. 1967
0
0
0
0
0

Despite the possible slight upward shift, the Veteran's separation examination was normal.

At an April 2007 VA examination, the Veteran recalled the incident in which a grenade went off near him.  He recalled a temporary threshold shift in his hearing, with a gradual recovery 2-3 days later.  He stated that he did not have hearing protection during service.  He reported that hearing loss had its onset during military service and that his hearing has gradually deteriorated.  He also reported occupational noise exposure.  He stated that he is a retired automotive technician, and that he would wear hearing protection when exposed to pneumatic tools.  He denied recreational noise exposure.  

Upon examination, the Veteran was found to have normal hearing through 3000 hertz bilaterally, sloping to mild sensorineural hearing loss at 4000 hertz in the right ear, and sloping to moderate sensorineural hearing loss at 4000 hertz in the left ear.  The examiner opined that the hearing loss was less likely than not related to service.  However, his rationale was limited to the fact that the Veteran's hearing was normal upon separation from service.  There was no reference to the upward shift in tested thresholds during service.      

Post service treatment records reflect various reports regarding hearing loss.  An April 2006 review of systems reflects no hearing loss (Virtual VA, Doc. 6, p. 933).  However, a review of systems in May 2006 was positive for hearing loss (Virtual VA, Doc. 6, p. 915).  A November 2007 treatment report again reflects no hearing loss (Virtual VA, Doc. 6, pgs. 856-857).  A July 2011 treatment report reflects that the Veteran denied symptoms of hearing loss (Virtual VA, Doc. 6, p. 117).  An April 2012 report reflects hearing loss in the Veteran's past history (Virtual VA, Doc. 6, p. 40).        

The Veteran underwent another VA examination in August 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported noise exposure while in the infantry.  He also reiterated that he experienced a temporary threshold shift when he suffered the impact of an exploding grenade.  He stated that his hearing recovered thereafter.  He also reported occupational noise exposure as a high end luxury mechanic.  He denied recreational noise exposure.  

Upon examination, the Veteran had sensorineural hearing loss in the frequency of 500-4000 hertz bilaterally.  The VA examiner opined that it was less likely than not that it was related to military noise exposure.  He noted that in addition to hearing being normal at separation, there was no significant change in any one individual hearing threshold when comparing the separation data to the enlistment data.  He pointed out that there is no peer reviewed science to support the notion of delayed hearing loss from previously experienced noise exposure.  

Analysis

The record clearly documents that the Veteran has a current hearing loss disability.  His testimony and the service department records show that he had in-service noise exposure.  The remaining question is whether the current disability is related to the in-service noise exposure.

While the Veteran's sensorineural hearing loss may be considered a chronic disease, service treatment records do not show in-service hearing loss.  The Veteran has indicated at VA examinations that he noted a temporary threshold shift in his hearing, with a gradual recovery 2-3 days later.  Hence, in-service chronic disease is not sufficiently identified to permit presumptive service connection under 38 C.F.R. § 3.303(b).  

There is no indication that hearing loss was identified to a compensable degree in the year following service.  The Veteran did not seek treatment or compensation for hearing loss until many years after service and no hearing tests were conducted within one year of service to identify hearing loss in accordance with 38 C.F.R. § 3.385, much less to a compensable degree under 38 C.F.R. §§ 4.85, 4.86 (2013).  Accordingly, service connection would not be warranted on the basis of the one year presumption for organic disease of the central nervous system.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may nonetheless be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  . 

In support of his claim for service connection the Veteran stated at his April 2007 VA examination that hearing loss had its onset during military service and that his hearing has gradually deteriorated.  He is competent to describe symptoms of hearing loss.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

The gap of almost 4 decades between the Veteran's separation from service and the first documented treatment for hearing loss provides evidence against finding a continuity of symptomatology.  Absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  

As recognized above, the Veteran has reported a continuity of symptoms on at least one occasion.  At his April 2007 VA examination, he stated that the onset of hearing loss occurred during military service and that his hearing has gradually deteriorated.  This is; however, contradicted by his normal separation examination, and lack of complaints at service separation; as well as by additional statements made at his April 2007 VA examination (where he claimed to have noticed only a temporary threshold shift in his hearing, with a gradual recovery 2-3 days later), and at his August 2011 VA examination (where he stated that his hearing recovered).  He also seems to have denied any history of hearing loss when seen in 2006.

His reports of continuity are relevant, but of little probative value because of the contradictory contemporaneous evidence, including his own reports.  His April 2007 report of an onset of hearing loss and gradual deterioration is not deemed credible.

The remaining route to establish a nexus to service, would be under 38 C.F.R. § 3.303(d), which permits service connection for disabilities first diagnosed after service, where all the evidence indicates that the disability may be related to service.

In this vein, the VA examiner in August 2011 concluded that the Veteran's hearing loss was less likely than not related to military noise exposure.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical disability of the Veteran.  Moreover, it was accompanied by a clear rationale.  The examiner considered the Veteran's slight upward shift in tested thresholds during service, but noted there was no significant change in any one individual hearing threshold when comparing the separation data to the enlistment data.  The examiner also noted that there is no peer reviewed science to support the notion of delayed hearing loss from previously experienced noise exposure.  The Board finds the opinion of the August 2011 VA examiner to be persuasive.  Moreover, no other competent evidence of record refutes that opinion.  

As the most probative evidence is against the claim, the evidence preponderates against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).



Sleep disorder

The Veteran is seeking service connection for a sleep disorder as associated with his service-connected PTSD.  As noted above, the RO granted service connection for PTSD by way of a June 2007 rating decision and assigned a 50 percent disability rating.  That rating was increased to 70 percent effective June 23, 2011 by way of a May 2012 rating decision. 

The Diagnostic and Statistical Manual, Fourth Edition (DSM-IV) provides that symptoms of PTSD include flashbacks, recurrent distressing dreams, and difficulty falling or staying asleep.  VA treatment records and VA examinations show that the Veteran's PTSD symptoms include a sleep disorder manifested by recurrent nightmares, flashbacks, chronic insomnia, and distressing dreams that cause night sweats. 

The evidence of record shows that the Veteran does exhibit flashbacks associated with PTSD and he also suffers from insomnia, night sweats and fatigue due to nightmares and sleep disturbances.  In sum, these symptoms are all manifestations of his PTSD.  In turn, when resolving all benefit of the doubt in the Veteran's favor, the Board finds that service connection is warranted for a sleep disorder as a manifestation of his service-connected PTSD.  See 38 U.S.C.A. § 5107(b)


ORDER

Entitlement to increased ratings for the Veteran's service connected PTSD is denied.

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for a sleep disorder is granted.


REMAND

The August 2011 examiner opined that the Veteran's disabilities were less likely than not related to service.  As part of his rationale, he stated that he saw no evidence of severe trauma to the knees, ankles, or hips while the Veteran was in the military.  The examiner did not report consideration of the fact that the Veteran was treated for an acute strain of the right knee in July 1965, and that he was restricted from parachute jumping, PT, KP, and guard duty for a period of 6 days.  Moreover, he stated that the Veteran's bilateral hips and knees were normal upon examination.  He did not report consideration of August 2009 X-rays showing minimal degenerative changes in the knee joints and right hip joint.  Mild osteoarthritis was also noted in August 2008 x-rays of both knees.  He did note January 2010 X-rays that showed mild degenerative joint disease in the knees; but did not reconcile that with his findings of normal knees on examination.

A new VA examination is warranted.

In addition to claiming that his orthopedic disabilities were related to service on a direct basis, the Veteran also claimed (in March 2007 correspondence) that his knee conditions were secondary knee and hip disabilities, the issue of service connection for foot, ankle, and back disabilities are inextricably intertwined with the issues of entitlement to service connection for knee and hip disabilities.  If service connection is granted on any one issue, then a medical opinion is necessary to determine whether the other disabilities were either caused or aggravated by the service connected disability.  

Likewise, the claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for a back disorder, a right ankle disorder, a left ankle disorder, a left hip disorder, a right hip disorder, a left foot disability, right plantar fasciitis, arthritis of the left knee, and arthritis of the right knee. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination of his back, ankles, knees, hips and feet.  Ask the examiner to review all pertinent documents therein and to confirm in his written report that he conducted such a review. Request the examiner to then: 

a) opine whether ankle, knee, hip or foot disabilities shown at any time since 2006 are at least as likely as not related to the Veteran's active service, particularly his numerous parachute jumps, as described; 

b) opine whether it is at least as likely as not that each disability was caused or aggravated by the other disabilities;

e) if any disabilities are deemed related to service, the examiner should opine whether the service connected disabilities, in conjunction with PTSD, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience;

f) provide reasons with specific references to the record, for the opinions expressed; and 

g) if an opinion cannot be expressed without resort to speculation, discuss why such is the case.

The examiner should consider the X-ray reports of arthritis; and the in-service profile and reports of knee symptoms.

2.  If any claim on appeal remains denied, issue a supplemental statement of the case, and return the record to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


